Exhibit 10.4
A. SCHULMAN, INC.
AMENDED AND RESTATED
2006 INCENTIVE PLAN
INSTRUCTIONS FOR COMPLETING 2010 TIME-BASED AND PERFORMANCE-
BASED CASH AWARD AGREEMENT
FOR EMPLOYEES IN MEXICO, CANADA AND EUROPE
Code Sheet
The following codes are used in this Award Agreement and should be replaced
using your computer’s “Replace” function.

  VTA  
Grantee’s name (all capital letters)

  VTB  
Grant Date (all capital letters)

  Vtb  
Grant Date (initial capital letters only)

  Vtc  
Person to contact for more information

  Vtd  
Contact’s telephone number, including area code

  Vte  
Date that is 30 days after the Grant Date (initial capital letters only)

  Vtf  
34% of Maximum Amount of Time-based Award granted (insert only the number in
Arabic numerals)

  Vtg  
33% of Maximum Amount of TSR Award granted (insert only the number in Arabic
numerals)

  Vth  
33% of Maximum Amount of ROIC Award (insert only the number in Arabic numerals)

  Vti  
Contact’s street address

  Vtj  
Contact’s city, state and zip code

 

 



--------------------------------------------------------------------------------



 



A. SCHULMAN, INC.
AMENDED AND RESTATED
2006 INCENTIVE PLAN
2010 TIME-BASED AND PERFORMANCE-BASED
CASH AWARD AGREEMENT GRANTED TO VTA on VTB
A. Schulman, Inc. (“Company”) believes that its business interests are best
served by extending to you an opportunity to earn additional compensation based
on the growth of the Company’s business. To this end, the Company adopted, and
its stockholders approved, the A. Schulman, Inc. Amended and Restated 2006
Incentive Plan (“Plan”) as a means through which employees like you may share in
the Company’s success. Capitalized terms that are not defined herein shall have
the same meanings as in the Plan.
This Award Agreement describes many features of your Award and the terms and
conditions of your Award. To ensure you fully understand these terms and
conditions, you should:

  •  
Read the Plan carefully to ensure you understand how the Plan works;

  •  
Read this Award Agreement carefully to ensure you understand the nature of your
Award and what you must do to earn it; and

  •  
Contact Vtc at Vtd if you have any questions about your Award.

Also, no later than Vte, you must return a signed copy of the Award Agreement
to:
Vtc
A. Schulman, Inc.
Vti
Vtj

1.  
Nature of Your Award. You have been granted a Cash-Based Award. The conditions
affecting your Award are described in this Award Agreement and the Plan, both of
which you should read carefully.

  a.  
Grant Date: Vtb.

  b.  
Amount of Award: You have been granted a Cash-Based Award equal to $Vtf
(“Time-based Award”) and two Cash-Based Awards: (i) one equal to $Vtg (“TSR
Award”) and (ii) one equal to $Vth (“ROIC Award”). The Time-based Award, TSR
Award and the ROIC Award are hereinafter referred to collectively as the “Award”
and are granted subject to the terms and conditions of this Award Agreement and
the Plan.

 

1



--------------------------------------------------------------------------------



 



2.  
When Your Award Will Vest

Your Award will be settled or will be forfeited depending on whether the
applicable terms and conditions have been met.

  a.  
Time-based Award

  (i)  
Normal Time-based Vesting Date: Except as otherwise provided in this Award
Agreement, normally, subject to your continued employment with the Company or a
Related Entity, your Time-based Award will vest with respect to 33 1/3% of the
total amount underlying such Time-based Award on each of the first, second and
third anniversaries of the Grant Date. For purposes of this Section (i) each
12-month period ending on an anniversary of the Grant Date shall be referred to
as a “Vesting Year.”

  (ii)  
Change in Control. Notwithstanding the foregoing, your Time-based Award will
immediately vest if there is a Change in Control.

  (iii)  
How Your Termination Will Affect Your Time-based Award: You may forfeit your
Time-based Award if you Terminate before the Normal Time-based Vesting Date,
although this will depend on why you Terminate.

  (A)  
Termination Due to Death or Disability. If you Terminate because of (1) death or
(2) Disability, your Time-based Award will fully vest on your Termination date.

  (B)  
Termination Due to Retirement. If you Terminate because of Retirement and if the
Committee agrees to treat your Termination as a Retirement, a prorata portion of
your Time-based Award will vest on your Retirement date equal to (1) the amount
of your unvested Time-based Award that would have become vested if you had
remained employed through the end of the Vesting Year in which you Terminate,
multiplied by (2) a fraction, the numerator of which is the number of whole
months you were employed during such Vesting Year and the denominator of which
is 12.

  (C)  
Termination for Any Other Reason. If you Terminate under any other
circumstances, all of your Time-based Award granted through this Award Agreement
will be forfeited on your Termination date.

  b.  
TSR Award

  (i)  
Normal TSR Vesting Date: Except as otherwise provided in this Award Agreement,
your TSR Award normally will vest on the third anniversary of the Grant Date
(the “Normal TSR Vesting Date”) and the amount of your TSR Award that actually
vest may be between 0% and 100% of the your TSR Award.

 

2



--------------------------------------------------------------------------------



 



The amount of your TSR Award that will vest on the Normal TSR Vesting Date will
be determined by reference to both: (A) whether the Company’s Total Shareholder
Return is positive or negative during the TSR Performance Period; and (B) the
relative performance of the Company’s Total Shareholder Return as compared to
the Peer Group Companies during the TSR Performance Period. The amount of your
TSR Award that will vest on the Normal TSR Vesting Date will equal the total
amount of your TSR Award, multiplied by the applicable percentage as set forth
in the tables below.

          Relative Performance of Total Shareholder       Return to Peer Group
Companies   Negative Total Shareholder Return  
Less than Peers’ 50th Percentile
    0 %
Equal to Peers’ 50th Percentile
    25 %
Equal to or Greater than Peers’ 75th Percentile
    50 %

          Relative Performance of Total Shareholder       Return to Peer Group
Companies   Positive Total Shareholder Return  
Less than Peers’ 25th Percentile or Less
    0 %
Equal to Peers’ 50th Percentile
    50 %
Equal to or Greater than Peers’ 75th Percentile
    100 %

If the Company’s Total Shareholder Return is between two percentages, the amount
of your TSR Award that vests will be interpolated by the Company.
Notwithstanding the foregoing, any portion of your TSR Award that does not vest
as of the Normal TSR Vesting Date shall be forfeited.
As used in this Award Agreement:

  (1)  
“Total Shareholder Return” for the TSR Performance Period is calculated by first
taking the theoretical value of $100 invested in the Shares at the 30-day
average price of the Shares as of the Grant Date (i.e., the average daily
closing price over the 30-day period preceding the Grant Date) and the
theoretical value of $100 invested with each of the Peer Group Companies using
the same 30-day average methodology as of the Grant Date. On the Normal TSR
Vesting Date, the value of the Shares (using the average daily closing price
over the 30 days preceding the Normal TSR Vesting Date and assuming all
dividends are reinvested) is compared with the value of each of the Peer Group
Companies (using the same 30-day average methodology as of the Normal TSR
Vesting Date and again assuming that all dividends are reinvested).

  (2)  
“TSR Performance Period” means the period beginning on the Grant Date and ending
on the third anniversary thereof.

  (3)  
“Peer Group Companies” means the peer group companies in the S&P Specialty
Chemicals Index.

  (ii)  
Change in Control. Notwithstanding the foregoing, your Award will immediately
vest and all performance objectives will be deemed to have been met if there is
a Change in Control.

 

3



--------------------------------------------------------------------------------



 



  (iii)  
How Your Termination of Employment Will Affect Your Performance-based Award: You
may forfeit your TSR Award if you Terminate before the Normal TSR Vesting Date,
although this will depend on why you Terminate.

  (A)  
Termination Due to Death, Disability or Retirement. If you Terminate because of
(1) death, (2) Disability or (3i) after qualifying for Retirement if the
Committee agrees to treat your Termination as a Retirement, a prorata portion of
your TSR Award granted through this Award Agreement will vest but only if the
performance criteria described above are actually met at the Normal TSR Vesting
Date. If those performance criteria are met, you will receive a TSR Award equal
to:

         
Amount of TSR Award that would have vested if you had not Terminated before the
Normal TSR Vesting Date
  x   the number of whole months between the Grant Date and your Termination
date
 
      36

If the performance criteria set forth in Section 2(b)(1)(A) are not satisfied at
the Normal TSR Vesting Date, all of your TSR Award will be forfeited.

  (B)  
Termination for Any Reason Other Than Due to Death, Disability or Retirement. If
you Terminate for any reason other than specified in Section 3(a), all of your
TSR Award granted through this Award Agreement will be forfeited.

  c.  
ROIC Award

  (i)  
Normal Vesting Date. Except as otherwise provided in this Award Agreement, your
ROIC Shares normally will vest on the third anniversary of the Grant Date (the
“Normal ROIC Vesting Date”) and the amount of your ROIC Award that actually vest
may be between 0% and 100% of the your ROIC Award.

  (A)  
Performance Objectives. You ROIC Award will vest only to the extent that the
Company’s Average ROIC (as defined below) is positive during the ROIC
Performance Period. No amount of your ROIC Award will vest if the Company’s
Average ROIC is negative during the ROIC Performance Period. The amount of your
ROIC that vest on the Normal ROIC Vesting Date will equal the amount of your
ROIC Award, multiplied by the applicable percentage as set forth in the tables
below, based on the relative performance of the Company’s Average ROIC as
compared to the Peer Group Companies’ ROIC used for the ROIC Performance Period.

                              Average ROIC Percentile Ranking Relative to the
Company’s Peer       Group Companies’ ROIC       ≤ Peers’ 25%     Equal to
Peers’ 50%     ≥ Peer’s 75%   ROIC   Percentile     Percentile     Percentile  
Negative
  0% vested   0% vested   0% vested
Positive
  0% vested   50% vested   100% vested

 

4



--------------------------------------------------------------------------------



 



If the Company’s ROIC is between two percentages, the amount of your ROIC Award
that vest will be interpolated by the Company. Notwithstanding the foregoing,
any portion of your ROIC Award that does not vest as of the Normal ROIC Vesting
Date shall be forfeited.

  (B)  
Committee Certification. Notwithstanding the foregoing, to the extent that the
Company intends the ROIC Award to constitute “performance-based compensation”
for purposes of Section 162(m) of the Internal Revenue Code of 1986, as amended,
no portion of your ROIC Award shall vest until the Committee (as defined in the
Plan) shall have certified the extent to which the performance objectives
described in Section 2(a)(i) have been satisfied during the relevant ROIC
Performance Period.

  (C)  
Definitions. As used in this Award Agreement:

  (1)  
“Average ROIC” is equal to the sum of the Company’s ROIC for each 12 consecutive
calendar month period during the ROIC Performance Period, divided by three.

  (2)  
“ROIC Performance Period” is the 36 consecutive calendar month period beginning
on the November 30 closest to the Grant Date.

  (3)  
The Company shall determine its “ROIC” for the four fiscal quarters beginning
each December 1 and ending November 30 during the ROIC Performance Period, by
dividing EBIT for such period by Average Invested Capital for such period.

  (4)  
The Company’s “EBIT” for any relevant period is the Company’s earnings before
interest and taxes based on the Company’s unaudited financial statements.

  (5)  
The Company’s “Average Invested Capital” for any relevant period is the sum of
the Company’s beginning equity, short-term and long-term debt for such period
plus the Company’s ending equity, short-term and long-term debt for such period,
divided by two.

  (6)  
“Peer Group Companies” means the peer group companies in the S&P Specialty
Chemicals Index.

  (7)  
The Company shall determine the “Peer Group Companies’ ROIC” in the same manner
as it determine its ROIC; provided, however, that EBIT and Average Invested
Capital shall be determined using information reported for the four consecutive
calendar quarter period ending each September 30 (for Peer Group Companies whose
fiscal year is the calendar year) and the quarter-ending date closest to
August 31 (for Peer Group Companies whose fiscal year is other than the calendar
year).

 

5



--------------------------------------------------------------------------------



 



  (ii)  
Change in Control. Notwithstanding the foregoing, your Award will immediately
vest if there is a Change in Control.

  (iii)  
How Your Termination of Employment Will Affect Your Performance-based Award: You
may forfeit your ROIC Award if you Terminate before the Normal ROIC Vesting
Date, although this will depend on why you Terminate.

  (A)  
Termination Due to Death, Disability or Retirement. If you Terminate because of
(1) death, (2) Disability or (3i) after qualifying for Retirement if the
Committee agrees to treat your Termination as a Retirement, a prorata portion of
your ROIC Award granted through this Award Agreement will vest but only if the
performance criteria described above are actually met at the Normal ROIC Vesting
Date. If those performance criteria are met, you will receive a ROIC Award equal
to:

         
Amount of ROIC Award that would have vested if you had not Terminated before the
Normal ROIC Vesting Date
  x   the number of whole months between the Grant Date and your Termination
date
 
      36

If the performance criteria set forth in Section 2(c)(1)(A) are not satisfied at
the Normal ROIC Vesting Date, all of your ROIC Award will be forfeited.

  (B)  
Termination for Any Reason Other Than Due to Death, Disability or Retirement. If
you Terminate for any reason other than specified in Section 3(a), all of your
TSR Award granted through this Award Agreement will be forfeited.

3.  
Settling Your Award. Your vested Award will be settled within 60 days following
the later of: (i) the Normal Vesting Date; or (ii) the date on which the
Committee certifies the satisfaction of the performance objectives (if
applicable) pursuant to Section 2(a)(ii).

4.  
Other Rules Affecting Your Award

  a.  
Beneficiary Designation: You may name a beneficiary or beneficiaries to receive
any portion of your Award and any other right under the Plan that is unsettled
at your death. To do so, you must complete a beneficiary designation form by
contacting Vtc at Vtd or the address below. If you previously completed a valid
beneficiary designation form, such form shall apply to the Award until changed
or revoked. If you die without completing a beneficiary designation form or if
you do not complete that form correctly, your beneficiary will be your surviving
spouse or, if you do not have a surviving spouse, your estate.

  b.  
Tax Withholding: Applicable withholding taxes must be withheld with respect to
your Award. These taxes may be paid in one (or a combination) of several ways.
They are: (i) by the Company withholding this amount from other amounts owed to
you (e.g., from your salary); (ii) by giving the Company a check (payable to “A.
Schulman, Inc.”) in an amount equal to the taxes that must be withheld; or
(iv) by having the Company withhold a portion of the cash payment that otherwise
would be distributed to you equal to the taxes that must be withheld.

 

6



--------------------------------------------------------------------------------



 



You must choose the approach you prefer before the Award is settled, although
the Company may reject your preferred method for any reason (or for no reason).
If this happens, or if you do not choose a method within 30 days of the
applicable settlement date. the Company will specify (from among the
alternatives just listed) how these taxes are to be paid.

  c.  
Transferring Your Award: Normally, your Award may not be transferred to another
person. However, as described above, you may complete a beneficiary designation
form to name the person to receive any portion of your Award that is settled
after you die.

  d.  
Governing Law: This Award Agreement will be construed in accordance with and
governed by the laws (other than laws governing conflicts of laws) of the State
of Ohio, except to the extent that the Delaware General Corporation Law is
mandatorily applicable.

  e.  
Other Agreements: Also, your Award will be subject to the terms of any other
written agreements between you and the Company or a Related Entity to the extent
that those other agreements do not directly conflict with the terms of the Plan
or this Award Agreement.

  f.  
Adjustments to Your Award: Subject to the terms of the Plan, your Award will be
adjusted, if appropriate, to reflect any change to the Company’s capital
structure.

  g.  
Other Rules: Your Award also is subject to more rules described in the Plan. You
should read the Plan carefully to ensure you fully understand all the terms and
conditions of this Award.

*****
You may contact Vtc at the address or number given below if you have any
questions about your Award or this Award Agreement.
*****
Your Acknowledgment of Award Conditions
Note: You must sign and return a copy of this Award Agreement to Vtc at the
address given below no later than Vte.
By signing below, I acknowledge and agree that:

  •  
A copy of the Plan has been made available to me;

  •  
I understand and accept the conditions placed on my Award;

 

7



--------------------------------------------------------------------------------



 



  •  
I will consent (in my own behalf and in behalf of my beneficiaries and without
any further consideration) to any change to my Award or this Award Agreement to
avoid paying penalties under Section 409A of the Code, even if those changes
affect the terms of my Award and reduce its value or potential value; and

  •  
I must return a signed copy of this Award Agreement to the address shown below
by Vte.

              VTA       A. SCHULMAN, INC.
 
           
 
      By:             (signature)        
 
            Date signed:   Date signed:   
 
           

A signed copy of this Award Agreement must be sent to the following address no
later than Vte:
Vtc
A. Schulman, Inc.
Vtg
Vti
Vtd

 

8